On Petition for Rehearing.
PER CURIAM.
In his petition for rehearing the plaintiff in error relies upon the fact that section 18 of the Penal Code of Alaska was adopted from a statute of Ohio, and prior to such adoption had been construed by the Supreme Court of Ohio in Smith v. State, 12 Ohio St. 466, 80 Am.Dec. 355, where *134it was held that an attempt to abuse, with her consent, a female child who had not reached the years of consent was not indictable under the Ohio statute as an assault with intent to commit rape; the court ruling that where there was consent there could be no assault. The statute of Ohio then in force and so construed provided: “That if any person shall assault another, with intent to commit a murder, rape or robbery upon the person so assaulted, every person so offending, shall be deeme,d guilty of a misdemeanor,” etc.
Long prior to the enactment of the Penal Code of Alaska, the Legislature of' Ohio had amended the statute to read: “Whoever assaults another with intent to kill, or to commit robbery or rape upon the person so assaulted, or attempts to carnally know and abuse a female person under sixteen years of age, with her consent, shall be imprisoned,” etc.
On the trial of the present case in the court below, the court instructed the jury that the defendant might be found guilty of an assault with intent to commit rape. Exception was taken to the instruction, not upon the ground that under the Alaska statute there could be no assault upon a consenting female, but solely upon the ground that: “While there is testimony in the record tending to support the charge of assault with intent to commit the crime of rape, the indictment contains no sufficient allegation of assault with intent to rape and contains no statement of the overt acts done toward the accomplishment of that offense and therefore fails to apprise the defendant of the nature and character of the acts done by him which it is claimed constitute- the offense of assault with intent to commit the crime of rape.”
If the objection had been interposed on the ground that the construction placed upon the Ohio statute in the case of Smith v. State was controlling, the court below in dealing with the objection might properly have instructed the jury that they might find the defendant guilty of an attempt to commit rape under section 192 of the Penal Code of Alaska, for the Ohio court in Smith v. State used interchangeably the terms “assault with intent” to commit rape upon, and “attempt to know and abuse” a female child *135under the age of consent. Certainly every element of an attempt is comprised in an assault with intent to commit the offense of rape.
The rule that when a statute is adopted from another state it is adopted with the construction given to it by the highest courts of that state applies only where the statute is adopted entirely and unchanged. Here the Ohio statute was not all adopted, nor was ,it adopted unchanged from the law which was construed in Smith v. State. In such a case, prior decisions of the Ohio court, while they may be regarded as persuasive, are not conclusive. 25 R.C.L. 1073; 2 Lewis’ Sutherland Statutory Construction, 785; Macke v. Byrd, 131 Mo. 682, 33 S.W. 448, 52 Am.St.Rep. 649. Said the court in Swofford Bros. v. Mills (C.C.) 86 Fed. 556: “In applying this rule, however, it must appear that the statutes are identical, and that their construction involves a determination of the same question.”,
In Rhea v. State, 63 Neb. 461, 486, 88 N.W. 789, 797, the court said: “The rule is not an unvarying and inflexible one. It is not a conclusive presumption to be applied in all cases. It has its proper limitations aad exceptions, and when a statute which has received a judicial construction is amended in respect of a matter and on a point regarding which such prior construction in a large measure rests, the reason for the rule fails, and with it the rule itself ceases in its application. For the same reason the rule does not apply with full force when the adopted statute is not in all respects, or in its scope and effect, similar to the' statute of the state from which adopted, although in its main features the same.”
In brief, the statute of Ohio as expressed in Bates Ann.Stats., the first portion of which was adopted as section 18 of the Penal Code of Alaska, is not the Ohio statute which was construed in Smith v. State. The court in deciding that case expressed regret that the attempt to have carnal knowledge of a child of tender years “was not punishable as a crime in Ohio.” To remedy that defect the statute was amended many years prior to the enactment of the Penal Code of Alaska. In adopting for Alaska the first section only of the amended Ohio statute, it cannot be *136presumed that Congress intended to adopt the construction of the earlier Ohio law. The amended law differs in phraseology from the earlier statute, in construing which the court of that state had announced a rule which is contrary to reason and the overwhelming weight of authority.
The petition is denied.